Title: From George Washington to Gustavus Scott, 11 November 1796
From: Washington, George
To: Scott, Gustavus,Thornton, William


                        
                            Gentlemen, 
                            Philadelphia 11th Novr 1796.
                        
                        Enclosed is the Act with my signature, requesting Thomas Beall of George, and
                            John M. Gantt. to reconvey to the Commissioners of the Federal City all the lands within the
                            same which had been vested in them, in trust.
                        Yesterday the Secretary of the Treasury shewed me the copy of the letter he had
                            written, to you on Monday last, as also of the one he had addressed to the President
                            & Board of Directors relative to your application for a loan from the Bank of the
                            United States.
                        In consequence of the latter a Committee has been appointed to examine, and
                            report their opinion on the said application: the result of which was unknown to him at that
                            time. Until I am informed of this, I shall forbear to send the other Act, authorising the
                            Resort to the Legislature of the State of Maryland. With respect & esteem—I am Gentn
                            Yr Obedt Servt
                        
                            Go: Washington
                            
                        
                    